—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Trustees of the Incorporated Village of Mineóla dated November 20, 1996, which, after a hearing, revoked a special use permit it had granted to the petitioners, and directed the petitioners to cease all commercial activities at the subject premises, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Dunne, J.), dated June 10, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the determination under review, which revoked a previously-issued special use permit due to noncompliance with the stated conditions, was supported by substantial evidence, and was neither arbitrary nor capricious (see generally, Matter of Buitenkant v Robohm, 122 AD2d 791).
The petitioners’ remaining contentions are without merit. Mangano, P. J., Bracken, Joy and Krausman, JJ., concur.